DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections and Interpretations
Regarding Claim 2, the phrase “the plurality of staple holding recesses” is understood to refer to “the plurality of staple locations” (each of the locations further defined as comprising a recess) as “parallel to one another”  (note multiple channels antecedently recited: “a series of channels”). No correction is required.
Regarding Claim 3, the phrase “the recess” is understood as equivalent to “each recess”. No correction is required.
Regarding Claim 18, the phrase “relative to long axis of second jaw” is understood as equivalent to “relative to a long axis of the second jaw”. Correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 14, the phrase “bends without buckling” is indefinite, as insufficient guidance is provided in the specification (including drawings like Fig. 36, 47C and Para 0128: “simply being bent over as opposed to being forced to buckle”), to definitively distinguish between bending and buckling. More specifically, because of significant overlap between the definitions of “buckle” and “bend” (see meaning #3 of “buckle”, in the attached dictionary definition: “to buckle” is “to bend or move … ”), a distinction between the two claim limitations is relative , rendering the claim indefinite. The linen of distinction between bending and buckling is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold angular or linear deformation to allow for an objective distinction between bending and buckling) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-9 and 11-14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Pub 20080078807 by Hess et al (“Hess”).
Regarding Claim 2, Hess teaches a surgical stapler (10 in Fig. 1 or Para 0215, or equivalent embodiments) comprising:
an elongate shaft assembly (assembly of 18 and 14) having a proximal end (right, as oriented in Fig. 1-2) and a distal (right, as oriented in Fig. 1-2) end, the elongate shaft assembly comprising:
a jaw assembly (implement 14, Para 0216, Figs. 1-2 or equivalent embodiments) at the distal end (left) of the elongate shaft assembly; the jaw assembly comprising;
a first jaw 20 having an anvil surface (underside of anvil 20, Fig. 2) ;
a second jaw (lower jaw in Fig. 2, also equivalent embodiment in Fig. 105) , the first jaw being movable (compare open configuration in Fig. 1, with the closed configuration of Fig. 2 or 105) relative to the second jaw and having a closed position in which the anvil surface is adjacent to the second jaw and a gap is defined between the second jaw and the anvil surface (generally corresponding to a thickness measured vertically, of the clamped tissue, in Fig. 105) ; the second jaw comprising a staple cartridge receiving portion (note rectangular concavity of the channel of the second jaw, at 40a in Fig. 14) , the staple cartridge comprising:
a first plate (material layer vertically oriented in Fig. 14 and Fig. 15 delimited as annotated as PA, below), a second plate (PB) , and a third plate (PC) connected together (all plates are connected intimately, as shown by Fig. 14 ; note that a specific manufacturing method for effecting the connection together, is not presently claimed), the first plate PA having an inner surface (facing right, towards the staple 83 housed therein, and annotated as IS below) and an outer surface opposite the inner surface (facing left, annotated as OS below), the first plate PA comprising a plurality of staple holding locations (space/recess housing the left-most staple 83, in Fig. 14) formed therein, each staple holding location defined by a recess formed in the inner surface IS of the first plate PA; and
a plurality of staples 83 positioned in the plurality of staple holding recesses (Fig. 105).

    PNG
    media_image1.png
    592
    748
    media_image1.png
    Greyscale

Examiner-annotated Figs. of Hess

Regarding Claim 3, Hess further teaches that the recess comprises a front sidewall (FS annotated above), a rear sidewall RS parallel to the front sidewall (see FS parallel to RS, above), and a bottom wall (upper surface of driver 82, annotated as BW above) interconnected to the rear sidewall RS to form a generally L-shaped continuous wall (an L-shape is formed at the 90-degree corner formed between RS and BW, see above).

Regarding Claim 4, Hess further teaches that the outer surface is flat and smooth (OS is shown flat, smooth, in fact substantially planar in Fig. 14 annotated above).

Regarding Claim 5, Hess further teaches that the second jaw extends from a proximal end to a distal end along a longitudinal axis (longitudinal axis is oriented perpendicular to the view plane of Fig. 14, oriented distally towards the viewer, and proximally away from the viewer of Fig. 14) and wherein the staple holding locations (as defined above, between RS, FS, and BW)  extend at an angle between 30 and 90 degrees relative to the longitudinal axis (specifically at 90°, which is between 30-90°; see definitions for “BETWEEN” as NPLs attached herein).

Regarding Claim 6, Hess further teaches that the second plate PB has a first substantially smooth outer surface OSB1 facing the inner surface IS of the first plate PA (note that OSB1 corresponds to the front sidewall FS, and IS corresponds to the rear sidewall RS, see annotated figure above).

Regarding Claim 7, Hess further teaches that the third plate PC is a mirror image of the first plate PA (annotated Fig. 14 above shows PA and PC similar, “almost identical”, permitting a characterization like “mirror image”. Note NPL attached, discussing “MIRROR IMAGE” with examples, including pictures of mirror images).

Regarding Claim 8, Hess further teaches that the second plate PB has a second substantially smooth outer surface (OSB2 above) opposite the first substantially smooth outer surface (OSB1 above), the second substantially smooth outer surface OSB2 facing the third plate PC (see annotated Fig. 14, above).

Regarding Claim 9, Hess further teaches that the staple cartridge receiving portion has a proximal end (right, in Figs. 2 and 15), and a distal end (left, in Figs. 2 and 15) and the staple cartridge receiving portion comprises a ledge (right-most supporting surface located at the proximal-most location in the receiving portion , as oriented in Fig. 15) at the distal end and a tongue (left-most supporting surface located at the distal-most location in the receiving portion , as shown in Fig. 2) at the proximal end.

Regarding Claim 11, Hess teaches a surgical stapler (10 in Fig. 1 or Para 0215, or equivalent embodiments) comprising:
an elongate shaft assembly (assembly of 18 and 14) having a proximal end (right, as oriented in Fig. 1-2) and a distal (right, as oriented in Fig. 1-2) end, the elongate shaft assembly comprising:
a jaw assembly (implement 14, Para 0216, Figs. 1-2 or equivalent embodiments) at the distal end (left) of the elongate shaft assembly; the jaw assembly comprising;
a first jaw 20 having an anvil surface (underside of anvil 20, Fig. 2) ;
a second jaw (lower jaw in Fig. 2, also equivalent embodiment in Fig. 105) having a top surface (upper deck surface of cartridge 1326 in Fig. 105) ; the first jaw being movable (compare open configuration in Fig. 1, with the closed configuration of Fig. 2 or 105) relative to the second jaw and having a closed position in which the anvil surface is adjacent to the top surface and a gap is defined between the top surface and the anvil surface (generally corresponding to a thickness measured vertically, of the clamped tissue, in Fig. 105) ; the second jaw including a plurality of staple pockets (three are illustrated as wells/recesses from which staples 1300 are ejected upwards);
a plurality of staples (1300 or 1340 in Figs. 96 or 107, operating as shown in Fig. 105) positioned in the staple pockets, each staple comprising a first leg, a second leg, and a base connecting the first leg to the second leg (to alternative interpretations are annotated below: Interpretation A: Leg_A, Leg_B, and Base, respectively, and/or Interpretation B: Leg_A, Leg_C, and Base, respectively); and
a slider 78 (Fig. 105) comprising a least one caming surface (upper-left slanted surface of “cam sled 78” in Fig. 105, Para 0359) movable within the second jaw along a length of the second jaw (from right to left, as oriented in Fig. 105) wherein with the jaw assembly in a closed position (Fig. 105) , upon actuation, the slider 78 moves along the second jaw such that the caming surface directly contacts the base of the staples 1300/1340; the staples being moved from the staple pockets into contact with the anvil surface of the first jaw (Para 0359: “crown 1302 is configured to be directly driven by cam sled 78… staples 1300 are successively lifted by cam sled 78 toward anvil 1316…the present invention simplifies …which allow staples 1300 to be directly lifted by cam sled 78”).

    PNG
    media_image2.png
    515
    353
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    563
    489
    media_image3.png
    Greyscale

Examiner-annotated Figs. of Hess

Regarding Claim 12, Hess further teaches that the first leg has a first length and the second leg has a second length shorter than the first length. 
Under interpretation A above (see Claim 11 rejection):
the first length may be identified as any of: (i) L1 or (ii) L5 or (iii) total un-“ necked-down”/ un-“tapered” total length of right leg Leg_A  (i.e. collectively L1 + L3 + L5 ). Note Para 0341 discussing “necked-down or tapered sections 1342”, Fig. 105
the second length may be identified as any of: (i) L2 or (ii) L4 or (iii) total “necked-down or tapered” total length of left leg Leg_B  (i.e. collectively L2 + L4). 

Under interpretation B above (see Claim 11 rejection):
the first length may be identified as a dimension measured vertically on Leg_A (substantially equal to L1+L2+L3_L4+L5) 
the second length may be identified as a dimension measured horizontally on Leg_C. 

In any of the alternative interpretations above,  the limitation is met (the second length is shorter than the first length)

Regarding Claim 13, Hess further teaches that the first leg contacts the anvil surface before the second leg (note a small acute angle between the anvil 1316 and cartridge 1326 in Fig. 105, causing a smaller gap on the right/proximal end, as compared to a larger gap on the left/distal end of the end effector. As a consequence, it follows that the right leg (Leg_A, as annotated above) necessarily contacts the anvil surface before the left leg (Leg_B) does.

Regarding Claim 14, Hess further teaches that the first leg bends without buckling (the first/right leg of each staple bends (Fig. 105) but it does not collapse/crumple and it does not become fastened with a buckle, and it does not give way (note definition attached herein, particularly meanings 1 and 3 for transitive verb and 1, 2-5 for intransitive verb.


Claim(s) 15-21 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Pub 20090277949 by Viola et al (“Viola”).
Regarding Claim 15, Viola teaches a surgical stapler (1000 in Fig. 1) comprising:
a shaft assembly 1006 (Fig. 1) having a proximal end (right-most end, in Fig. 1) and a distal end (left-most end, in Fig. 1), the shaft assembly comprising:
a jaw assembly 1004 at the distal end of the shaft assembly 1006; the jaw assembly comprising:
a first jaw 1008 (in Fig. 1, or marked with 1100 as the “anvil member” in Fig 3, Para 0055) having an anvil surface (underside surface of anvil 1100, as shown in Fig. 1, and corresponding to the compatible anvil variant/embodiment shown in Fig. 18; alternatively including either a totality of the anvil underside, or only a partial region, like any of the exemplary surfaces S1-S4 annotated in Figs 6 and 17-18 below);
a second jaw 1010 (Fig. 3) having a top surface (Para 0063: “tissue engaging surface 1214 of the top wall 1212”), the first jaw 1008 being movable relative to the second jaw 1010 and having a closed position in which the anvil surface is adjacent to the top surface (Para 0083: “jaws 1008, 1010 are approximated using the handle assembly 1002 to clamp the target tissue therebetween”; also Para 0063: “When the jaws 1008, 1010 (FIG. 1) of the tool assembly 1004 are in an approximated position”, for contrast, compare with Fig. 1 showing an open position of the tool assembly 1004) and a gap (Y, in Fig. 6) is defined between the top surface and the anvil surface; the second jaw including a plurality of staple pockets (for example in Interpretation A, a plurality may be represented by pockets annotated as P1-P2, in alternative interpretation B, a plurality may be represented by pockets P1 and P3;other interpretations are possible, e.g. P3-4); each staple pocket P1-P3 comprising an opening to the top surface (upper aperture) of the second jaw 1010 and a staple holding location beneath the opening (volume/space underneath openings, Fig. 6, also Para 0085: “fastener retention slots 1216”); and
a plurality of staples (100A or 100B, Para 0085, Fig. 6) positioned in the plurality of staple pockets P1-P2 or P1$P3 (as interpreted above);
wherein each staple holding location extends from the opening at an angle less than 90 degrees with respect to the top surface (angle estimated at 70° for P1-2 or 80° for P3-4, etc. , therefore less than 30°).

    PNG
    media_image4.png
    693
    976
    media_image4.png
    Greyscale

Examiner-annotated Figs. of Viola
Regarding Claim 16, Viola further teaches that the angle is greater than 30°(angle estimated at 70° for P1-2 or 80° for P3-4, etc., therefore greater than 30°).

Regarding Claim 17, Viola further teaches that each staple holding location comprises a recess (each pocket P1-4 represents a concave space, thus is a recess) formed in a surface of the second jaw 1010, the recess comprising a first sidewall (e.g. for each pocket, the left sidewall/face of the interior pocket, as oriented in Fig. 6), a second sidewall (e.g. for each pocket, the right sidewall/face of the interior pocket) parallel to the first sidewall, and a bottom wall (represented by the corresponding topside of the inner pusher plate 1224A or 1224B, etc. in Fig. 6 which bounds the bottom-most portion of the pocket/recess).

Regarding Claim 18, Viola further teaches that the second jaw 1010 further comprises a slider (Para 0066: “sled 1220 (FIG. 3)”) movable longitudinally within the second jaw, the slider comprising a caming surface (upper, left, Fig. 3) angled relative (estimated at 30° in Fig. 3) to long axis of second jaw to (intended use; the prior art coincidentally includes the recited limitation, see details herein) contact the staples (staples are engaged, communicated with, or brought into contact, or communicated/associated with, thus contacted; see attached dictionary definition of CONTACT, including meanings #1a-b and 2a-b for noun, and #1, 2b for verb).

Regarding Claim 19, Viola further teaches the anvil surface comprises a flat smooth surface without staple forming pockets therein (any of S1-S3 are comprised by the anvil surface, each being flat and smooth, and not including staple forming pockets, see annotated Fig. above).

Regarding Claim 20, Viola further teaches that the first jaw 1008 has a proximal end (right, as oriented in Figs. 1, 3, and 17-18), a distal (left, as oriented in Figs. 1, 3, and 17-18) end, and a longitudinal axis (annotated as LA below) extending between the proximal end and the distal end, and wherein the anvil surface comprises a plurality of channels  (channels C1-C7 annotated in annotated Fig. 18 below, each channel representing either one recess 2316 or a colinear collection of co-axial recesses 2316, see Fig. 17 for context and Para 0095) formed therein, each channel of the plurality of channels extending perpendicular (see Fig. 18 above) to the longitudinal axis of the first jaw.
Though unclaimed, note that all channels C1-7 are parallel to each other and are configured for assisting in closing staples (Para 0096: “forming recesses 2316 may be arranged so that more than one forming recess 2316 corresponds to a fastener retention slot 2216. In this way, a surgical fastener 100 exiting a fastener retention slot 2216 will be directed into, and formed by, one of the forming recess 2316”). 


    PNG
    media_image5.png
    451
    750
    media_image5.png
    Greyscale

Annotated Fig. 18 of Viola 

Regarding Claim 21, Viola further teaches that the first jaw 1008 has a proximal end (right, as oriented in Figs. 1, 3, and 17-18), a distal (left, as oriented in Figs. 1, 3, and 17-18) end, and a longitudinal axis (annotated as LA above) extending between the proximal end and the distal end, and wherein the anvil surface comprises a plurality of channels  (channels CA-CF annotated in annotated Fig. 18 below, each channel representing either one recess 2316 or a colinear collection of co-axial recesses 2316, see Fig. 17 for context and Para 0095) formed therein, each channel of the plurality of channels extending parallel (see Fig. 18 above) to the longitudinal axis of the first jaw. 
Though unclaimed, note that all channels CA-CF are parallel to each other and are configured for assisting in closing staples (Para 0096: “forming recesses 2316 may be arranged so that more than one forming recess 2316 corresponds to a fastener retention slot 2216. In this way, a surgical fastener 100 exiting a fastener retention slot 2216 will be directed into, and formed by, one of the forming recess 2316”). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hess in view of CN 202526260 by Ji et al. (“Ji”).
Regarding Claim 10, Hess further teaches that the staple cartridge has a proximal end (right, in Figs. 2 and 15) and a distal end (left, in Figs. 2 and 15), and that the staple cartridge engages with the stapler receiving portion.
However, Hess is silent about cartridge-to-receiving portion being specifically a tongue-in-groove and/or tongue-on-ledge type of connection.
Ji teaches, in another surgical stapler (Fig. 2, Para 0040), that it is advantageous to couple elements of a surgical staple cartridge (100 and 101 in Fig. 3)  by using a tongue-on-ledge  arrangement (at the distal, i.e. lower, as oriented in Fig. 3, end) end, and a tongue-in-groove (at the proximal, i.e. upper, as oriented in Fig. 3, end) end.  Note elements annotated in Fig. 3 below.

    PNG
    media_image6.png
    888
    704
    media_image6.png
    Greyscale

Annotated Fig. 3 of Ji 
It would have been obvious to a person of ordinary skill in the art having the teachings of Hess and Ji before them before the time of the invention, to modify Hess’ surgical instrument so that Hess’ cartridge is seated in Hess’ receiving portion specifically in a tongue-on-ledge  arrangement (at the distal end), and a tongue-in-groove (at the proximal end), as taught by Ji. A person of ordinary skill in the art  would have appreciated the advantage of intimately connecting cartridge with its respective receiving portion in Hess’  second jaw, to result in a removable and robust connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20070057014 by Holsten et al. teaches an anvil underside entirely represented by a flat, smooth, planar surface.

    PNG
    media_image7.png
    363
    477
    media_image7.png
    Greyscale

US Pub 20090277948  by Beardsley et al. teaches staples having legs of different lengths (see Figs 6-7 and 10, as well as Paras 0049, 0058).

    PNG
    media_image8.png
    427
    475
    media_image8.png
    Greyscale

US Pub 20110127185 by Ward teaches plate-based staple cartridges, each cartridge made of multiple plates connected together (Figs. 13, 16-24, etc.)
US Pub 20120241503 by Baxter et al. teaches a multi-plate cartridge (Para 0539: “cartridge body 1010 can comprise a first layer 1011, a second layer 1012, a third layer 1013…and a fourth layer 1014,”, Figs 18A-D).
US Pub 20120318844  by Shelton et al. teaches cartridge deck surfaces forming acute angles with sidewalls of staple holding recesses (note that various such angles may be identified either parallelly in Fig. 45, or perpendicularly in Figs 52-53, relative to a longitudinal axis of the end effector). Also note Para 0722: “crowns 4229 of staples 4220 can be configured such that the angled surfaces 4271 of the sleds 4270 can slide underneath and directly contact the crowns 4229 without a staple driver” and Fig. 84 discussing staples actuated by direct contact/engagement with a sled.

    PNG
    media_image9.png
    508
    722
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731